DETAILED ACTION
This office action is in response to the amendment filed November 5, 2021 in which claims 1-14 are presented for examination and claims 15-17 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objections to the drawings and specification for minor informalities should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections are withdrawn.

Applicant’s Second Argument:  Objection to claim 4 should be withdrawn in view of current amendments to claim 4.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.  

Applicant’s Third Argument:  Rejection of claims 8-14 under 35 USC 101 should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.  
Applicant’s Fourth Argument:  Rejection of claims 1, 2, and 5-12 under 35 USC 102 as being anticipated by US Pub No. 2017/0180632 Gallegos should be withdrawn because Examiner interpreted “bottom layer 4” as the claimed “at least one shoe insole,” while Gallegos characterizes reference numeral 2 (which encompasses bottom layer 4 along with plurality of sections 10) as being the “insole.”
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  While Examiner acknowledges that Gallegos discloses “bottom layer 4” as forming a portion of “footwear insole 2,” rather than bottom layer 4 constituting an insole on its own, Examiner finds the semantics-based argument that bottom layer 4 could therefore not on its own be considered an “insole” to be unpersuasive.  Examiner respectfully asserts that when viewing a shoe including bottom layer 4 inserted therein (and without additional disclosed portions of “footwear insole 2” being present), one of ordinary skill in the art would recognize that bottom layer 4 could properly be characterized as any of at least an insole, a sockliner, a footbed, or a strobel sock.  For at least this reason, Examiner asserts that “bottom layer 4” as see rejection under 35 USC 103, below).

Applicant’s Fifth Argument:  Rejection of claims 1, 2, and 5-12 under 35 USC 102 as being anticipated by US Pub No. 2017/0180632 Gallegos should be withdrawn because neither reference numeral 36 of Gallegos, which Examiner interpreted as “at least one arch support,” nor “bottom layer 4,” which Examiner interpreted as “at least one insole,” include magnets “in the arch support” or “in the insole,” respectively.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are partially persuasive.  Examiner notes that Gallegos discloses “plurality of sections 10” to include “longitudinal arch section 36,” (para. 0039) and further that magnets are amongst a variety of fasteners which may be employed for attaching plurality of sections 10 to bottom layer 4 (para. 0041).  Examiner further concedes that Gallegos does not elaborate on any particular magnet configuration(s) for the disclosed invention and that as such Gallegos does not explicitly disclose “a plurality of magnets in the arch support insert” or a “a plurality of magnets in the insole,” as claimed.  As such, the claims are rejected on an updated basis over Gallegos under 35 USC 103 (see rejection under 35 USC 103, below), and this office action is a Second Non-Final Office Action.  Examiner further respectfully notes however that although Applicant has successfully identified an aspect of the prior rejection over Gallegos under 35 USC 102 that was technically improper, the updated basis of rejection over Gallegos 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2007/0180632 Gallegos in view of US Pub No. 2010/0263237 Cuellar et al. (Cuellar).
To claim 1, Gallegos discloses a customizable arch support system (see Figures 1-4B) integrated into a shoe (see Figures 4A-4B) comprising:
4) (as detailed above regarding Applicant’s Fourth Argument, Examiner respectfully asserts that one of ordinary skill in the art before the effective filing date of the claimed invention would consider “bottom layer 4,” on its own to constitute “at least one insole”),
at least one arch support insert (36),
wherein said arch support insert is removably attached to said shoe insole using a magnet or magnets associated with the arch support insert that are disposed to magnetically couple to a magnet or magnets associated with the insole (see Figures 1-4B; para. 0041). 
Gallegos discloses a customizable arch support system integrated into a shoe comprising at least one insole and at least one arch support that removably attach to one another magnetically (see Figures 1-4B; para. 0041).
Gallegos does not explicitly disclose that magnetic removable attachment to occur via a plurality of magnets embedded in the at least one insole and a plurality of magnets embedded in the at least one arch support.
However, Cuellar teaches customizable footwear system wherein two separate footwear structures are removably attached to one another via a plurality of magnets (120) embedded in each of the respective separate footwear structures (see Figures 1-4; para. 0036).
Gallegos and Cuellar teach analogous inventions in the field of footwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnetic removable attachment of the at least one insole and at least one arch support insert of Gallegos to para. 0036).  It would further have been obvious to one of ordinary skill in the art that a system comprising a plurality of magnets disposed over respective attachment surfaces of the footwear structures to be removably attached to one another (as opposed to a system, for example, where each removably attachable footwear structure includes a single magnet disposed in a center thereof) would assist a user in properly aligning the respective footwear structures into their optimal positions relative to one another.  Examiner additionally respectfully notes that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).

To claim 2, the modified invention of Gallegos (i.e. Gallegos in view of Cuellar, as detailed above) further teaches a customizable arch support system further comprising a hook and loop fastening system (paras. 0041-0042 of Gallegos).

To claim 5, the modified invention of Gallegos (i.e. Gallegos in view of Cuellar, as detailed above) further teaches a customizable arch support system further comprising:
at least one cover (3 of Gallegos), wherein said cover is placed over said arch support insert (para. 0046 of Gallegos).

claim 6, the modified invention of Gallegos (i.e. Gallegos in view of Cuellar, as detailed above) further teaches a customizable arch support system wherein said cover is comprised of a sheet of leather (para. 0046 of Gallegos).

To claim 7, the modified invention of Gallegos (i.e. Gallegos in view of Cuellar, as detailed above) further teaches a customizable arch support system wherein said cover is comprised of a sheet of synthetic fabric (para. 0046 of Gallegos).

To claim 8, the modified invention of Gallegos (i.e. Gallegos in view of Cuellar, as detailed above) further teaches a customizable arch support system further comprising:
at least one cupped portion (66 of Gallegos) configured to be located under a wearer's heel (see especially Figs. 4A-4B of Gallegos; para. 0047 of Gallegos).

To claim 9, the modified invention of Gallegos (i.e. Gallegos in view of Cuellar, as detailed above) further teaches a customizable arch support system wherein said cupped portion is comprised of a polymer material (para. 0047 of Gallegos).

To claim 10, the modified invention of Gallegos (i.e. Gallegos in view of Cuellar, as detailed above) further teaches a customizable arch support system wherein said cupped portion is comprised of a gel material (paras. 0044, 0047 of Gallegos).

claim 11, the modified invention of Gallegos (i.e. Gallegos in view of Cuellar, as detailed above) further teaches a customizable arch support system further comprising at least one cushioning section (24 of Gallegos) configured to be disposed under a ball of a wearer's foot (para. 0035 of Gallegos).

To claim 12, the modified invention of Gallegos (i.e. Gallegos in view of Cuellar, as detailed above) further teaches a customizable arch support system wherein the cushioning section is comprised of a gel material (paras. 0039, 0044 of Gallegos).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gallegos in view of Cuellar (as applied to claim 1, above) and in further view of USPN 7,526,880 Polcek.
To claims 3 and 4, the modified invention of Gallegos (i.e. Gallegos in view of Cuellar, as detailed above) further teaches a customizable arch support system further comprising metal support materials encompassed within the shoe insole (para. 0043 of Gallegos).
The modified invention of Gallegos does expressly teach a customizable arch support system further comprising: at least one shank, wherein said shank is encompassed within said shoe insole, wherein said shank is comprised of a rectangular metal bar.
However, Polcek teaches an insole (see Figs. 10-11) including at least one shank (38) wherein said shank is comprised of a rectangular metal bar (see Figs. 10-11; col. 5, lines 51-63).
col. 5, lines 51-63).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gallegos in view of Cuellar (as applied to claim 1, above) and in further view of USPN 4,942,679 Brandon et al. (Brandon).
To claim 13, the modified invention of Gallegos (i.e. Gallegos in view of Cuellar, as detailed above) further teaches a customizable arch support system wherein the cushioning section may be comprised of a wide variety of polymeric foam materials (para. 0044 of Gallegos).
The modified invention of Gallegos does expressly teach a customizable arch support system wherein the cushioning section is comprised of a “urethane foam” material.
However, Brandon teaches a shoe insole comprising a urethane foam material (col. 1, lines 32-46).
Gallegos, Cuellar, and Polcek teach analogous inventions in the field of footwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cushioning section in a urethane foam material because Brandon teaches that urethane foam materials provide col. 1, lines 32-46).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 14, the modified invention of Gallegos (i.e. Gallegos in view of Cuellar, as detailed above) further teaches a customizable arch support system wherein the cushioning section is comprised of a gel material (paras. 0039, 0044 of Gallegos) and that the cushioning section may be comprised of a wide variety of polymeric foam materials (para. 0044 of Gallegos).
The modified invention of Gallegos does not expressly teach a customizable arch support system wherein the cushioning section is comprised of a “urethane foam” material.
However, Brandon teaches a shoe insole comprising a urethane foam material (col. 1, lines 32-46).
Gallegos, Cuellar, and Polcek teach analogous inventions in the field of footwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cushioning section in a urethane foam material because Brandon teaches that urethane foam materials provide support for the metatarsal bone heads of a wearer (col. 1, lines 32-46).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2016/0242504 Cowley et al. teaches an article of footwear with sole structures attachable to one another via embedded magnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/F Griffin Hall/Primary Examiner, Art Unit 3732